Case: 11-50507       Document: 00511508765         Page: 1       Date Filed: 06/14/2011




             IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT
                                    _____________________
                                                                  United States Court of Appeals
                                       No. 11-50507                        Fifth Circuit

                                  _____________________                FILED
                                                                      June 14, 2011
UNITED STATES OF AMERICA,
                                                                     Lyle W. Cayce
                 Plaintiff - Appellee                                     Clerk

v.

LUTHER JONES,

                 Defendant - Appellant

                                 __________________________

                   Appeal from the United States District Court for the
                            Western District of Texas, El Paso
                              __________________________

Before KING, BENAVIDES, and ELROD, Circuit Judges.

PER CURIAM:*

            IT IS ORDERED that Appellant’s motion for release pending
sentencing is DENIED.




        *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.